           Case 3:20-cv-01192-RNC Document 36 Filed 12/14/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


    RICHARD SHANNON,

         Plaintiff,

               v.                                                 No. 3:20-cv-01192 (RNC)

    LIBERTY MUTUAL GROUP INC.

          Defendant.

                                           X


                                   RULING ON DISCOVERY

     Plaintiff brings this cause of action against his employer, Liberty Mutual Group Inc., alleging

a age discrimination in violation of the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. §621 et seq. and the Connecticut Fair Employment Practices Act, Conn. Gen, Stat. §46a-

60.1 (ECF No. 1).

     On November 16, 2020, Defendant answered the complaint and asserted affirmative defenses

denying the allegations and contending that “[a]ll actions by Liberty Mutual with respect to

Plaintiff’s employment were taken for legitimate, non-discriminatory, non-retaliatory business

reasons.” (ECF No. 26).

    BACKGROUND

       The following facts set forth in the Complaint (ECF No. 1), 26(f) Report (ECF No. 32),

    the parties Joint Statement Concerning Discovery Disputes (ECF No. 33), are provided solely

    as background.



1
 On November 10, 2020, Judge Chatigny referred this case to the undersigned to confer with the
parties and for entry of a scheduling order. (ECF No.25).
                                                  1
         Case 3:20-cv-01192-RNC Document 36 Filed 12/14/20 Page 2 of 6




    Defendant employed Plaintiff Richard Shannon from January 2008 through September 2019

as an Area Manager (Grade 19). In June 2019, the Defendant announced a reorganization

eliminating all Area Manager positions, including Plaintiff’s position, as of September 2019. Id.

Twenty-six other Area Managers were also informed of this decision. (ECF No. 23 at 3).

Plaintiff, then 59 years old, applied for two positions created by the reorganization: a new

Regional General Manager position and a new Regional Manager position that repo rted to the

Regional General Manager. Mr. Shannon interviewed for two positions but was not hired for

either position. Instead, Liberty hired two 37- year-olds to fill the positions. Plaintiff contends

that he was “supremely qualified for both positions” and both candidates were “objectively less

qualified.” Id. at 2. “When Mr. Shannon approached the new Regional General Manager about

the rejection, the 37-year-old responded, “You’ll be OK, you’re close to retirement.” Id.

       In September 2019, Plaintiff was able to secure a temporary 6-month position as Senior

Project Manager (Grade 18). (ECF No. 1 ¶62). In April 2020, Plaintiff accepted a position as

Territory Manager (Grade 16) and remains employed with Liberty Mutual at this time. (ECF

No. 1 at ¶63; ECF No. 23 at 4). “[T]he Territory Manager position is three grades lower and

offers significantly inferior salary, variable compensation, and benefits.” (ECF No. 1 ¶64).

       Liberty Mutual asserts several affirmative defenses, including, without limitation,
       that at all times it had in place reasonable policies and procedures to prevent,
       address, and remedy unlawful discrimination, and that Plaintiff failed to avail
       himself of those preventative and/or corrective opportunities; that Plaintiff’s
       damages, if any, must be reduced because he has failed to use reasonable efforts
       to mitigate his damages; that Plaintiff’s claims are barred in whole or in part by
       his failure to exhaust his administrative remedies; and that his claims are barred in
       whole or in part by the applicable statutes of limitations.

  (ECF No. 23 at 4).

     On December 1, 2020, the Court entered an Order requesting that the parties file a

  joint statement describing the nature of all discovery disputes and enumerating the

                                                  2
          Case 3:20-cv-01192-RNC Document 36 Filed 12/14/20 Page 3 of 6




  issues for resolution in advance of a telephonic status/scheduling conference that was

  scheduled for December 7, 2020. The conference was postponed and is now

  rescheduled for January 5, 2021, at 10:00AM. The Court addresses the 3 issues

  identified in the parties’ Joint Status Report below. (ECF. Nos. 23, 33, 34).

      1. Number of Interrogatories

      The parties dispute whether Plaintiff has exceeded the limit of 25 interrogatories

permitted by Rule 33(a)(1). Specifically, whether the 14 interrogatories issued by the

Plaintiff actually constitute 156 interrogatories as Defendant asserts. They further dispute,

whether raising the issue in a Rule 26(f) Report is a sufficient substitute for filing a

motion for permission to exceed the 25—interrogatory limit. Finally, if the Court is

inclined to decide this issue based on the Rule 26(f) Report, the parties dispute whether

the Court should grant leave to permit the 131 additional interrogatories. (ECF No. 33 at

1).

RULE 33. INTERROGATORIES TO PARTIES

  (a) In General.

           (1 ) Number. Unless otherwise stipulated or ordered by court, a party may
           serve on any other party no more than 25 written interrogatories, including all
           discrete subparts. Leave to serve additional interrogatories may be granted to
           the extent consistent with Rule 26(b)(1) and (2).

Fed. R. Civ. P. 33. The parties have attached as Exhibit A to the Joint Statement Concerning

Discovery Disputes Liberty Mutual Group Inc.’s Objections to Plaintiff’s First Set of

Interrogatories and Requests for Production Dated October 23, 2020. (ECF. No. 34).

Plaintiff’s interrogatories are numbered 1 through 14, but, inclusive of sub -parts, according

to Defendant, constitute 156 separate questions. A cursory review of Plaintiff’s


                                                 3
           Case 3:20-cv-01192-RNC Document 36 Filed 12/14/20 Page 4 of 6




Interrogatories clearly shows that Plaintiff has exceed 25 interrogatories through its

interrogatories and discrete sub-parts. Plaintiff did not obtain leave of this Court to serve these

interrogatories.

         This Court may alter the limits imposed on the number of interrogatories
         permitted by Rule 33(a)(1) only in accordance with Rule 26(b)(2)(A). However,
         such alteration is subject to the limitations imposed by Rule 26(b)(2)(C), which
         provides that the court must limit discovery if it determines that “(i) the discovery
         sought is unreasonably cumulative or duplicative, or can be obtained from some
         other source that is more convenient, less burdensome, or less expensive; (ii) the
         party seeking discovery has had ample opportunity to obtain the information by
         discovery in this action; or (iii) the burden or expense of the proposed discovery
         outweighs its likely benefit.”

Alston v. Sharpe, No. 3:13-CV-00001 (CSH), 2015 WL 6395937, at *2–3 (D. Conn. Oct. 22,

2015).

   Plaintiff has proffered no justification in support of a request to exceed the limit of 25

interrogatories. Thus, the Court cannot determine whether his requests fall within the scope of

Rule 26(b)(1), or whether the questions would be unreasonably cumulative or duplicative.

Defendant argues, and the Court agrees, that this case appears to be a “simple and straight

forward discrimination case” and his request to exceed the limitations on discovery should be

denied at this early stage of the litigation. (ECF No. 23 at 10). Because the parties disagree on

when to hold a meet-and-confer to address Defendant’s objections, it is unclear what information

will be provided notwithstanding Defendant’s objections. See ECF No. 33 at 2.

   Prior to the January 5, 2021, conference Plaintiff will serve a set of interrogatories that

comply with Fed. R. Civ. P. 33(a)(1). This ruling is without prejudice to Plaintiff making a later

request to serve additional interrogatories on a showing.




                                                  4
          Case 3:20-cv-01192-RNC Document 36 Filed 12/14/20 Page 5 of 6




    2. Deadline for Damages Analysis

   A damages analysis will be provided by any party who has a claim or counterclaim for

damages by January 29, 2021.

    3. Meet and Confer Regarding Defendant’s Objections

     The parties disagree about when to hold a meet-and-confer concerning Defendant’s

  objections to Plaintiff’s discovery requests. Defendant moved for 30 additional days in which

  to object and respond to Plaintiff’s discovery requests on November 20, 2020. (ECF No. 27).

  On November 20, 2020, Judge Chatigny granted the motion to December 22, 2020 as to

  substantive responses and denied the motion as to objections. Defendant was ordered to serve

  its objections by November 23, 2020. (ECF No. 28).

     Accordingly, Defendant’s request to “postpone any meet-and-confer until after it has an

  opportunity to complete its investigation and gather documents in order to determine and

  discuss with Plaintiff’s counsel what documents and information will be provided

  notwithstanding its objections” is DENIED in light of the deadline set by Judge Chatigny in

  his order dated November 20, 2020.

  CONCLUSION

   The parties are ordered, by December 22, 2020, to file a Joint Status Report. The status report

should include outstanding discovery issues, if any, left unresolved by this Ruling and Order as

well as a proposed schedule. The proposed schedule should include dates for defendant’s

completion of its investigation and gathering of documents, a date for the parties’ meet and

confer, the close of discovery, deadline for providing a damages analysis, the filing of dispositive

motions, any responses or replies to any dispositive motions, the joint trial memorandum, and

trial-ready date.


                                                 5
         Case 3:20-cv-01192-RNC Document 36 Filed 12/14/20 Page 6 of 6




   The Court will hold a virtual discovery/scheduling conference on January 5, 2021 at 10:00

AM.

   This is not a Recommended Ruling. This is a discovery ruling or order which is reviewable

pursuant to the “clearly erroneous” statutory standard of review. 28 U.S.C. §636(b)(1)(A); Fed.

R. Civ. P. 72(a); and D. Conn. L. Civ. R. 72.2. As such, it is an order of the Court unless

reversed or modified by the district judge upon motion timely made.


       SO ORDERED, this 14th day of December 2020, at Bridgeport, Connecticut.


                                                             /s/ William I. Garfinkel
                                                             WILLIAM I. GARFINKEL
                                                             United States Magistrate Judge




                                                 6
